 In the Matter of THE WALLACE CORPORATIONandUNITED CONSTRUC-TION WORKERS (DISTRICT50), U. M. W. A.CaseNo. 9-C-1786.-DecidedMay 27, 1946DECISIONANDORDEROn March 22, 1946, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the respondent filed exceptions to the IntermediateReport and a supporting brief. Pursuant to notice, and at the request ofthe respondent, the Board heard oral argument on May 9, 1946, inWashington, D. C. The respondent appeared and participated in theargument; no other party appeared.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, except as modified below.1.We agree with the Trial Examiner that the discharge of LawrencePersinger on or about December 9, 1942, because of his failure to main-tainmembership in and pay dues to the Independent, was violative ofSection 8 (3) of the Act. Since it has previously been found that theIndependent was a labor organization dominated, interfered with, andsupported by the respondent in violation of Section 8 (2) of the Act,"the closed-shop contract between the respondent and the Independent wasinvalid and the discharge of Persinger pursuant to the terms of thiscontract was not protected by the proviso to Section 8 (3) of the Act .2'Matter of The WallaceCorporation,50 N. L.R. B. 138, enf'd 141 F. (2d) 87 (C. C A 4),323U S 2482 See,e.g.,Sperry GyroscopeCompany, Inc. vN. L. R. B,129 F (2d) 922(C. C. A. 2),enf'g 36 N L R B 1349,CorningGlassWorks v. N L.R. B , 118 F. (2d) 625, enf'g asrood 15 N. L.R. B 598;N.L R. B. v.Electric Vacuum CleanerCo.,315U S. 685.68 N. L. R. B., No. 33.285 286DECISIONS OF NATIONAL LABORRELATIONS BOARD2.Having found that the respondent discharged Persinger in viola-tion of Section 8 (3) of the Act, we shall order it to cease and desistfrom engaging in such conduct. Since there is already outstandingagainst the respondent a decree enjoining it, among other things, tocease and desist from in any manner interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act, we do not believe it necessary, in order to effectu-ate the policies of the Act, to include the same provision in our Order.3In addition to ordering the respondent to cease and desist from the il-legal conduct in which it has engaged, we shall order the respondent toreinstate Persinger with back pay, such action being designed to effec-tuate the policies of the Act. However, in the circumstances of thiscase, set forth in the Intermediate Report, we shall limit the award ofback pay to the period from February 6, 1946, the date of the issuanceof the complaint herein, to the date of the respondent's offer of rein-statement, less Persinger's net earnings during such period.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, TheWallace Corporation,Richwood,West Virginia, and its officers, agents, successors, and as-signs shall:1.Cease and desist from encouraging membership in the RichwoodClothespin and Dishworkers Union, or any other labor organization ofitsemployees, by discharging any employee pursuant to any contrac-tual provision requiring, as a condition of employment, membership inany labor organization which has been established, maintained, or as-sisted by any action defined in the Act as an unfair labor practice, orin any successor thereto.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Lawrence Persinger immediate and full reinstatementto his former or a substantially equivalent position, without prejudice tohis seniority and other rights and privileges ;(b)Make whole Lawrence Persinger for loss of pay he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which he nor-mally would have earned as wages from February 6, 1946, the date.ofthe issuance of the complaint herein, to the date of the respondent'soffer of reinstatement, less his net earnings during such period2Matter of Alabama Fuel & Iron Company, 62 N. L.R B. 762. THE WALLACE CORPORATION287(c)Post at its plant at Richwood, West Virginia, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Ninth Region, shall, afterbeing duly signed by the respondent's representative, be.posted by therespondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted. Reasonablesteps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps the re-spondent has taken to comply herewith.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not encourage membership in the Richwood Clothespinand Dishworkers Union or any other labor organization of ouremployees, by discharging any employees pursuant to any contrac-tual provision requiring, as a condition of employment, membershipin any labor organization which has been established, maintained,or assisted by any action defined in the Act as an unfair laborpractice, or in any successor thereto.We will offer to the employee named below immediate and fullreinstatement to his former or a substantially equivalent positionwithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for loss of pay sufferedas a result of the discrimination in the manner set forth in theBoard's Decision and Order.Lawrence PersingerTHE WALLACECORPORATION,Employer.By ...................................(Representative(Title)Dated .......................This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. 288DECISIONS OF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Harold M. Weston,for the Board.Wolverton & Callaghan,byMr. Brooks B. CallaghanandMrs. IreneWeeseGroves,of Richwood, W. Va, for the respondent.STATEMENT OF THE CASEUpon a charge duly filed on January 2, 1943, by United Construction Workers(District 50),UnitedMineWorkers of America, herein called the Union, theNational Labor Relations Board, herein called the Board, by its Regional Directorfor the Ninth Region (Cincinnati, Ohio), issued its complaint dated February 6,1946, against The Wallace Corporation, Richwood, West Virginia, herein called therespondent, alleging that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1) and (3), andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act. Copies of the complaint and the charge and notice of hearing thereonwere duly served upon the respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance:(1) that on or about December 12, 1942, the respondent discharged employeeLawrence Persinger because of his failure to maintain membership in the Rich-wood Clothespin and Dish Workers Union, herein called the Independent, a labororganization initiated and sponsored by the respondent in violation of Section 8 (2)of the Act; and (2) by the acts described above, respondent interfered with,restrained and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On or about February 27, 1946, the respondent filed its answer to the complaint,denying that it had engaged in the unfair labor practices alleged.Pursuant to notice a hearing was held at Summersville,West Virginia, onMarch 12, 1946, before Peter F. Ward, the Trial Examiner duly designated bythe Chief Trial Examiner. The Board and respondent were represented by counsel.All parties participated in the hearing. Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties. At the close of the hearing, counsel for the Board moved,without objection, that the pleadings be amended in formal matters to conformto the proof. The motion was granted. Oral argument by counsel for the partieswas heard at the close of the hearing which was included in the transcript of theproceedings.While the parties were afforded an opportunity to file briefs with theundersigned, no briefs have been received.Upon the entire record in the case, the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Missouri corporation, is engaged in the manufacture, saleand distribution of clothespins, wood, and paper food trays. It operates a plant atRichwood,West Virginia, which is the only one involved in this proceeding. Theprincipal raw material used is wood, nearly all of which originates in the StateofWest Virginia. During the year immediately preceding the hearing, the respon-dent purchased and processed at its Richwood plant raw materials valued inexcess of $100,000. During the same period the respondent sold and distributedfrom its Richwood plant products valued in excess of $200,000, over 75 percent THE WALLACECORPORATION289of which was shipped to points outside the State of West Virginia. The respondentconcedes that it is engaged in commerce within the meaning of the Act, and theBoard has heretofore so found.'11.THE ORGANIZATION INVOLVEDUnited ConstructionWorkers (District 50), United Mine Workers of America,isa labor organization admitting to membership employees of the respondent, andRichwood Clothespin and Dishworkers Union, unaffiliated, was prior to its dis-establishment as provided by an order of the Board,2 a labor organization admittingtomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESThe discriminatory discharge ofLawrence Persinger(a)Events antedating the discharge3The record herein, in brief, discloses : (1) that during the summer of 1941 theUnited ConstructionWorkers Organizing Committee, herein called the United,began organization activities at the respondent's Richwood plant; (2) duringSeptember 1941 it demanded recognition which was denied; (3) a strike wascalled by United on September 25, 1941, and continued until January 13, 1942;(4) during the first week in October 1941, the Independent came into existence;(5) on January 13, 1942, the respondent, the United, and the Independent signedan agreement providing,inter alia,for immediate resumption of plant operationsand for the conduct of an election by the Board to determine whether the Unitedor the Independent represented a majority of the respondent's employees; (6) bysuch agreement the respondent agreed to enter into a closed-shop agreement withthe organization that won the election ; (7) on January 19, 1942, the respondentand the United entered into an agreement, approved by the Board's RegionalDirector,which provided,inter alia,for the settlement and withdrawal of chargestheretofore filed by the United; (8) also on January 19, 1942, the respondent, theUnited, and the Independent, entered into a separate consent election agreement,approved by the Board's Regional Director, which designated both unions as candi-dates for representative in an election to be held on January 30, 1942; (9) at theelection the Independent received a majority of the votes cast;4 (10) on February4,1942, the Regional Director in his Report on Election found and determinedthat the Independent had been designated exclusive bargaining representative by amajority of the employees; (11) no objections were filed to such Report on Election;(12) and under date of March 7, 1942, the respondent entered into a closed-shopcontract with the Independent.150 N. L. R. B. 138.sSee nextprecedingfootnote.'The recordmade herein was stipulated by the parties and no witnesses were called. Theparties also stipulated that judicial notice of theBoard'sDecisionand Order inMatter ofThe Wallace Corporation,50 N. L. R.B. 138, togetherwith theDecisionof the Circuit Courtof Appeals, 141 F. (2d) 87, and the Decision of the U S. Supreme Court, 323 U S. 248,in the saidcase, be taken. The findingsmade herein are based in part upon the findings of theBoard in the above case.'Of 207 elegible employees, 98 votedfor the Independent,83 fortheUnited,and 5 voteswere castfor neither. 290DECISIONS OF NATIONALLABOR RELATIONS BOARDOn March 18, 1942, the respondent discharged 43 employees who were mem-bers of the United for the reason that they had not become members of theIndependent. As a result of the 43 discharges the United, on June 25, 1942, fileda second amended charge upon which the Board issued its complaint allegingthat the respondent had violated Section 8 (1), (2) and (3) of the Act DuringJuly 1942, a hearing upon such complaint was held before a Trial Examiner forthe Board. On September 2, 1942, the Trial Examiner issued his IntermediateReport, copies of which were served upon all the parties, in which he found that therespondent had engaged in unfair labor practices within the meaning of Section8 (1), (2) and (3) and Section 2 (6) and (7) of the Act(b)The dischargeThe complaint alleges, in substance, that Persinger was discriminatorily dis-charged by the respondent on or about December 12, 1942, because of his failuretomaintainmembership in the Independent, a labor organization initiated andsponsored by the respondent in violation of Section 8 (2) of the Act.The answer admitted that the respondent discharged Persinger on or about De-cember 12, 1942, and alleged that it did so pursuant to the terms of the thenexistingclosed-shop contract described above.Persingerwas employed from on or about June 30, 1941,until onor aboutDecember 9, 1942, when he was discharged on the request of the Independent fornon-payment of dues Persinger had joined the Independent, paid initiation fees anddues and remained a member thereof until he becamein arrears in thepaymentof dues. At the time of his discharge he was employed as a trucker in the woodpin department. On January 2, 1943, the Union filed a charge alleging that Per-singer's discharge was a discriminatory one. During January 1943, the Board'sRegionalDirector proposed to respondent's counsel that the Board and therespondent, by stipulation, incorporate the charges alleging discriminationagainstPersinger, in the prior proceeding against the respondent, then pending before theBoard Respondent's counsel refused to so stipulate and the issuance of the com-plaint herein was held in abeyance until said prior proceeding was fully litigated(c)Events occuring subsequentto the dischargeFollowing the issuance and service of the Intermediate Report,above referredto, and the filing of exceptions thereto the Board, under date of Tune7, 1943,5found(1) that the Independent had been set up, maintained,and used by the respondentto frustrate the unionization of its plant by the United;and (2)the "unionshop" contract was made by the respondent with knowledge that the Independentintended to use the contract as a means of bringing about the discharge of formerUnitedmembers by denying them membership in the Independent.The Boardheld,inter alia,that the conduct of the respondent in both instances constitutedunfair labor practices.It ordered the respondent to disestablish the Independentand to cease and desist from giving effect to the closed-shop contractThe CircuitCourt of Appeals ordered enforcement of the Board'sOrders Subsequently theSupreme Court of the United States affirmed the judgment of the Circuit Courtof Appeals"approving the order of the Board in its entirety."7550 N. L. R.B. 138.141 F. (2d) 87.323 U.S. 248. THE WALLACE CORPORATION(d)Contentionsof the respondentas tothe discharge291The respondent contends in substance and effect: (1) that it was obligated byits agreement with the United and Independent to enter into a closed-shop agree-ment with the organization which won the election; and (2) that while the Boardand the Courts held the closed-shop contract to be illegal and to have been enteredinto with an organization that had been established, maintained, and assisted by therespondent, such holding was based on the premise that certain employees had beendischarged "because of prior union activity," an element not present in Persinger'scase, since he had joined the Independent and paid dues for a time.It is clear from the record that the validity of the closed-shop contract wasfully litigated in the first case and determined adversely to the respondent. TheBoard and the Courts found the contract to be illegal and one entered into with acreature of the respondent. The fact that 43 employees were discharged "becauseof prior union activity" and Persinger was discharged because of his failure tomaintain membership in a "company dominated" organization is immaterial as inboth instances the employees were discharged pursuant to the terms of an illegalcontract. Since the contract is illegal the respondent cannot rely upon the provisosto Section 8 (3) of the Act as a defenseThis contention is without merit.(e)Conclusions as to the dischargeFrom the foregoing and the record, it appears and the undersigned finds, thatthe respondent discharged Lawrence Persinger on or about December 9, 1942, be-cause of his failure to maintain membership in and pay dues to the Independent,a labor organization theretofore initiated and sponsored by the respondent; thatby said discharge it discriminated with respect to Persinger's hire and tenure ofemployment and conditions of employment, thereby encouraging membership inthe Independent and discouraging membership in the United, and interfering with,restraining and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring inconnection with the operations of the respondent's business described in Section 1,above, have a close, intimate, and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labordisputes burdening and obstruct-ing commerceand the freeflow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,the undersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.8Provided,That nothing in this Act,..shallpreclude an employerfrom making anagreement with a labor organization (not established,maintained,or assisted by any actiondefined in this Act asan unfairlabor practice) to require,as a condition of employment,membershiptherein,696966-46-20 292DECISIONSOF NATIONALLABOR RELATIONS BOARDIt has been found that the respondent discriminated in regard to the hire andtenure of employment of Lawrence Persinger by discharging him because ofhis failure and refusal to maintain his membership in the Independent, a labororganization initiated and sponsored by the respondent in violation of the Act forthe purpose of encouraging membership in the Independent and discouraging mem-bership in the Union In order to effectuate the policies of the Act, it is recom-mended that the respondent offer him immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority or otherrights and privileges, and that it make him whole for any loss of pay he mayhave suffered by reason of the discrimination practiced against him,, by paymentto him of a sum of money equivalent to that which he normally would have earnedaswages from December 9, 1942, to the date of the offer of reinstatement, lesshis net earnings9 during said periodIn view of the unfair labor practices found to have been committed by therespondent, constituting violation of Section 8 (1) as well as Section 8 (3) of theAct, each of which violations grew out of the respondent's violation of Section8 (2) and (3) as found by the Board in the first case, the undersigned is of theopinion and finds that there is danger of the commission of other and additionalunfair labor practices in the future. The unfair labor practices thus far engaged inby the respondent have led to discrimination of such a degree as would cause theaverage employee to conclude that any union or concerted activity on his partwould lead to a loss of his job. This disclosed attitude of the respondent towardorganization by its employees and the continuing threat which it implies, requiresa cease and desist order as broad as the threat.Itwill therefore be recommended that the respondent cease and desist from inany manner interfering with, restraining, and coercing its employees in theirrights to self-organization for the purposes of collective bargaining as guaranteed inSection 7 of the Act 10Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.United Construction Workers (District 50) United Mine Workers of America,isa labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of LawrencePersinger, thereby discouraging membership in a labor organization, the respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.3By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.6By "net earnings"ismeant earnings less expenses,such asfor transportation,room, andboard, incurred by anemployee in connectionwith obtainingwork and working elsewhere thanfor the respondent, which would not have been incurred but for his unlawful discharge and theconsequent necessity of his seekingemploymentelsewhere.SeeMatterof Crossett Lumber Com-pany, 8 N L R B 440. Monies received for work performed upon Federal,State, county,municipal,or other work-i elief projects shall be considered as earnings SeeRepublic Steel Corporation T.Aljr,R 73311U S 7.ao SeeMay DepartmentStores Company, etc. v. N L. R. B.,326U. S. 376; MatterofWashington National Insurance Co.,64 N. L. R. B. 929;Matterof C. D.Beck & Company.63 N. L. R. B. 1426;Matter of Carolina Mills, Inc.,64N. L. R. B. 200. THE WALLACE CORPORATION2934.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that The Wallace Corporation, Richwood, West Virginia, itsofficers, agents, successors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in United Construction Workers (District 50),United Mine Workers of America, or any other labor organization of its employees,by discharging and refusing to reinstate any of its employees or in any mannerdiscriminating in regard to their hire and tenure of employment or any terms orconditions of employment;(b) In any othermanner interferingwith,restraining,or coercing its em-ployees in the exercise of the rights to self-organization, to form labor organiza-tions, to joinor assistUnited ConstructionWorkers (District 50), United MineWorkers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aid or protection asguaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Offer Lawrence Persinger immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority and otherrights and privileges;(b)Make whole the said Lawrence Persinger for any loss of pay he may havesuffered by reason of the respondent's discrimination against him, by payment tohim of a sum of money equal to the amount which he normally would haveearned as wages during the period from December 9, 1942, the date of his discharge,to the date of respondent's offer of reinstatement, less his net earnings during suchperiod;(c)Post at its plant at Richwood,West Virginia, copies of the noticeattached hereto marked "Appendix A." Copies ofsaid notice,to be furnished bytheRegional Director for the Ninth Region, shall, after being duly signed bythe respondent's representative, be posted by the respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutive days thereafter,in conspicuous places, including all places where notices to employees are custo-marily posted. Reasonable steps shall be taken by the respondent to insure thatsaid notices are not altered, defaced, or covered by any other material;(d) File with the Regional Director for the Ninth Region, on or before ten(10) days from the receipt of this Intermediate Report, a report, in writing, settingforth in detail the manner and form in which the respondent has complied with theforegoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorinwriting that it will comply with the foregoing recommendations, the NationalLaborRelations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen(15) days from the 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building,Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions to the Intermediate Report or toany other part of the record or proceeding (including rulings upon all motionsor objections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement of excep-tions and/or the brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy with theRegionalDirector.As further provided in said Section 33, should any partydesire permission to argue orally before the Board within ten (10) days from thedate of the order transferring the case to the Board.PETER F. WARD,Trial Examiner.Dated March 22, 1946.APPENDIX ANOTICE TOALL EMPLOYEESPursuant to recommendationsof a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct,we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labororganizations,to join or assist United Construction Workers (District 50), U. M. W A., orany other labororganization,to bargain collectively through representatives oftheir own choosing,and to engagein concerted activities for the purpose ofcollectivebargainingor other mutual aid or protection.We will offer to the employees named below immediate and full reinstatementto their former or substantially equivalent positions without prejudice to anyseniority or other rights and privileges previously enjoyed, and make themwhole for any loss of pay suffered as a result of the discriminationLawrence PersingerAll our employees are free to become or remain members of the above-namedunion or anyother labor organization.We will not discriminate in regard to hireor tenureof employment or any term or condition of employment against anyemployeebecause ofmembership in or activity on behalf of any such labororganization.THE WALLACE CORPORATION,Employer.By ................. ............................(Representative)(Title)Dated ............................ ..Note : Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ancewith the Selective Service Act after discharge from the armed forces.This noticemust remainposted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.